431 F.2d 1206
John Allen FARMER, Plaintiff-Appellant,v.Robert H. FINCH, Secretary of Health, Education and Welfare, Defendant-Appellee.
No. 29692 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
October 5, 1970.

Appeal from United States District Court, Middle District of Georgia; J. Robert Elliott, District Judge.
John Allen Farmer, pro se.
William J. Schloth, U. S. Atty., Charles T. Erion, Asst. U. S. Atty., Macon, Ga., for defendant-appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
On the basis of Meadows v. Cohen, 409 F.2d 750 (5th Cir. 1969) and Moore v. Gardner, 376 F.2d 850 (3rd Cir. 1967), the decision of the court below is affirmed. See Local Rule 21.1



Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970).